Bates, Judge,
delivered the opinion of the court.
This is a suit for professional services. A reversal is sought upon the alleged ground that there was no evidence that the plaintiff was retained by the defendants.
That question was specially put to the jury by an instruction, and verdict given for the plaintiff. No exception was taken in the court below to anything which occurred at the trial, nor to the overruling of the motion for a new trial.
Judgment affirmed, with ten per cent, damages.
Judges Bay and Dryden concur.